DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 9/14/2021.
3.	Claims 20-21 and 23-34 were previously cancelled. 
4.	Claims 4-8, and 22 are currently cancelled. 
5.	Claims 35-40 are new. 
6.	Claims 1-3, 9-19, and 35-40 are numbered accordingly and allowed herein. 
7.	This Office Action is made Notice of Allowance. 

Response to Arguments
8.	Applicant’s arguments regarding the amendment filed in the RCE (Request for Continued Examination) on 9/14/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 



Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on 4/19/2021 and 7/30/2021 was filed after the mailing date of the final office action on 4/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-3, 9-19, 35-40 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 12, and 18 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Faurie et al. US 20160338094 discloses in Section [0022] Disclosure directed to allocating resources for D2D transmission communication providing services; Section [0025] UE request resource from base station, one or more resource pools (i.e. N Resource Parameter Sets) signaled by the base station to UE, resource pool includes multiple pools; Section [0051] A resource pool description include parameters of time and frequency, synchronization, power control, and operation parameters; Section [0049] The first UE transmit the description of the pool of resources to the second UE as a resource allocation configuration; the prior art XUE et al. US 20150327315 discloses in Section [0007] In LTE, eNB dynamically allocates resources to a user equipment (UE); and semi-persistent scheduling (SPS) is activated, the UE is granted to periodically use resources allocated; Section [0079] The D2D UE selects an SA and/or data resource for transmission to another D2D UE based on a monitoring SA resource pool and transmit in the selected SA resource; and the prior art Zhao et al. US 20150215903 discloses in Section [0042] The RAN (radio access network) 103-105 which includes Base Stations is configured to provide services to one or more of the WTRUs 102; Section [0170] A trigger 
	However, Faurie in view of Xue and in further view of Zhao do not render obvious in combination with other limitations in the independent claims the claim elements A service transmission method, comprising: obtaining, by a first Mobile Station (MS), N resource parameter sets, wherein each of the N resource parameter sets comprises at least one resource parameter, wherein the at least one resource parameter is used for periodic resource scheduling and N is no less than 2, wherein the N resource parameter sets have a mapping relationship with M service related information, each of the M service related information is mapped to one resource parameter set, M is no less than N, and a service related information of a first service belongs to the M service related information; determining, by the first MS, a first resource parameter set from the N resource parameter sets; determining, by the first MS, a first resource;
sending, by the first mobile station, indication information of the first resource parameter set and indication information of the first resource to a second MS; and transmitting, by the first MS, the first service with the second MS using the first resource according to the first resource parameter set.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-3, 9-19, 35-40 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-3, 9-19, 35-40 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




October 14, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477